Citation Nr: 0108628	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-20 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an effective date prior to June 29, 1998 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:  Oregon Department of Veterans' 
Affairs 



INTRODUCTION

The veteran served on active duty from July to August 1966 
and from December 1967 to March 1971. This matter comes on 
appeal from a September 1998 decision by the Portland VA 
Regional Office. 


FINDINGS OF FACT

1. The veteran received treatment for symptoms of 
subsequently diagnosed PTSD on July 11, 1997.

2.  A formal claim for service connection for PTSD was 
received by VA on June 29, 1998.


CONCLUSION OF LAW

An effective date of July 11, 1997 for the grant of service 
connection for PTSD is warranted. 38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and the supplemental statement of the case, provided to both 
the veteran and his representative, specifically satisfy the 
requirement at § 5103A of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  Additionally, 
the Board finds that the duties to assist provided under the 
new statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review.  
No further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.


Legal Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for 
one or more benefits under the laws administered by the 
Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next 
friend of a claimant who is not sui juris may be considered 
an informal 
claim. 
38 C.F.R. § 3.155.

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. Once 
a formal claim for pension or compensation has been allowed 
or a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of the report of examination or 
hospitalization by Department of Veterans Affairs will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen. The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.
38 U.S.C.A. § 5110; 38 C.F.R. § 3.157.


Analysis

Service connection for PTSD was granted in a rating action in 
September 1998. June 29, 1998 was set as the effective date 
of the award as being the date of receipt of the veteran's 
claim. The grant of service connection followed a VA 
psychiatric examination in August 1998 which resulted in a 
diagnosis of PTSD.

The veteran contends that he filed a claim for service 
connection for PTSD in December 1996 and that VA either lost 
or misplaced the forms he submitted. A review of the record 
shows that a VA Form 21-4138 was received from the veteran on 
June 29, 1998, requesting service connection for PTSD. He 
attached a photocopy of another VA Form 21-4138 dated 
December 27, 1996, the original of which he indicated had 
been lost. The veteran's claims folder does not contain the 
VA Form 21-4138 dated December 27, 1996, or any other 
document concerning a claim for service connection for PTSD 
in December 1996.

Documents in the claims folder disclose that the veteran 
filed his December 1996 claim for service connection for PTSD 
with the Yamhill County office of the Oregon Department of 
Veterans' Affairs. In a letter dated January 26, 1999, a 
representative of Self-insured Management Services, the 
claims administrators for Yamhill County, averred that the 
veteran's December 1996 application for benefits and 
associated medical records were forwarded to the RO. It was 
asserted that the claim and associated records were lost by 
VA. No supporting documentation, however, for this assertion 
was supplied.

Initially, the Board observes that the Yamhill County office 
of the Oregon Department of Veterans' Affairs is not part of 
VA and thus VA has no control over and no responsibility for 
its operation. Submitting a claim with an entity such as the 
Yamhill County office of the Oregon Department of Veterans' 
Affairs does not satisfy the requirement that claims for 
benefits be filed with VA. No corroboration of the assertion 
that the veteran's claim was lost or misplaced by VA has been 
provided. Again, VA has no record of the claim allegedly 
submitted by or on behalf of the veteran in December 1996. 
Accordingly, as the veteran has not rebutted the presumption 
of regularity in the administrative process, the Board finds 
that no such claim was received by VA. Schoolman v. West, 12 
Vet.App. 307 (1999).

Outpatient records disclose that the veteran received 
treatment at a VA mental health clinic from 1996 to 1998. A 
review of these records shows some, but not all, of the 
symptoms he was experiencing during that time were related to 
traumatic experiences during his military service. On July 
11, 1997, it was noted that he had been experiencing dreams 
and nightmares stemming in part from inservice traumatic 
events. Although PTSD was not formally diagnosed until August 
1998, in retrospect, many of the symptoms reflected by these 
outpatient records were manifestations of that condition. The 
Board finds that July 11, 1997, mental health clinic record 
can be considered an informal claim for increased benefits 
within the meaning of 38 C.F.R. § 3.157. (The veteran had 
previously applied for VA compensation benefits and had been 
in receipt of such benefits for an unrelated condition since 
1984.)  As a formal claim for service connection for PTSD was 
received within one year thereafter, the effective date of 
the award of service connection for PTSD is properly July 11, 
1997. The benefit of the doubt is resolved in his favor to 
this extent. 38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.155, 
3.157, 3.400.


ORDER

An effective date of July 11, 1997, for the grant of service 
connection for PTSD is granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

